948 F.2d 1284
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.The WILLOUGHBY OF CHEVY CHASE CONDOMINIUM COUNCIL OF UNITOWNERS, INCORPORATED, Plaintiff-Appellee,v.Geza ISTVAN, t/a Vision Opticians, Defendant-Appellant.
No. 91-2641.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 9, 1991.Decided Nov. 20, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CA-91-1751-JFM)
Geza Istvan, appellant pro se.
Ralph Arthur Taylor, Jr., Shaw, Pittman, Potts & Trowbridge, Washington, D.C., for appellee.
D.Md.
DISMISSED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Geza Istvan appeals from a district court order remanding this civil action to the state court from which it was removed.   Such a remand does not constitute an appealable order.  28 U.S.C. § 1447(d) (1988);   Gravitt v. Southwestern Bell Tel. Co., 430 U.S. 723 (1977);   Mason v. Callaway, 554 F.2d 129 (4th Cir.), cert. denied, 434 U.S. 877 (1977).   We therefore dismiss this appeal for lack of jurisdiction.


2
We deny Willoughby's request for sanctions against Istvan, since we do not find Istvan's appeal, which is limited to the narrow issue of the propriety of the district court's remand order, to be frivolous.   We intimate no opinion regarding the state court's pending determination on the broader issue of whether Istvan's pursuit of this litigation following Willoughby's voluntary dismissal of the action against him warrants sanctions.


3
Accordingly, we dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.